Citation Nr: 9934813	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-01 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962 and from September 1963 to December 1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision from the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997.  The immediate 
cause of death was esophageal cancer.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Competent evidence attributing the cause of death to the 
veteran's service has not been presented.  

4.  The veteran was not in receipt of or entitled to receive 
compensation for a service connected disablement that was 
continuously rated 100 percent disabling for 10 years 
immediately preceding death.  

CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of death 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Basic eligibility for dependency and indemnity 
compensation has not been met.  38 U.S.C.A. §§ 1310, 1318 
(West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant avers that her husband's death was a result of 
exposure to Agent Orange while in service.  

I.  Cause of death

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of death.  38 U.S.C.A. § 5107(a) 
(West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
"a person who submits a claim for benefits administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  "A well- 
grounded claim is "a plausible claim, one that is meritorious 
on its own or capable of substantiation."  Robinette v. 
Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The United States Court of Appeals 
for Veterans Claims (the Court) has further held that 
"[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a)."  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc) (emphasis added).  Thus, in 
order for a claim for service connection for the cause of 
death to be well grounded, there must be competent evidence 
that a disease incurred in or aggravated by service either 
caused or contributed substantially to the cause of death.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If the 
claimant has not presented a well-grounded claim, then the 
appeal fails as to that claim.  Murphy, 1 Vet. App. at 81.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991).  Service connection for the cause of death may 
be granted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  Service connection for malignant 
tumor or renal disease may be granted if manifest during 
service or within 1 year of separation from service.  
38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).

Service connection was not established for any disability 
during the veteran's lifetime.  Service medical records show 
the veteran's digestive system was normal at the time of his 
entrance examination.  A review of the veteran's service 
medical records is negative for complaints of or treatment 
for esophageal cancer.  The veteran's digestive system, 
abdominal and viscera were normal.  

VA Medical Center (VAMC) records show that the veteran was 
seen for esophageal cancer from June 1993 to February 1997.  
A six month history of swallowing problems was reported in 
1993 when the veteran was first seen for esophageal cancer.  
No medical evidence or opinion has been proffered which 
attributes the veteran's esophageal cancer to claimed 
inservice exposure to herbicides or to his military service.  

The veteran died in February 1997.  The certificate of death 
establishes that the cause of death was esophageal cancer.  
An autopsy was not performed.  The interval between onset and 
death was years.  

At the RO hearing the appellant testified that the veteran 
served in Vietnam in as a radio operator on a ship.  The 
appellant testified that the veteran was diagnosed with 
cancer in 1993 and underwent surgery.  She stated that 
following surgery he had radiation therapy and chemotherapy.  

The appellant reported that a VA doctor told the veteran that 
his cancer was a clear-cut case of Agent Orange exposure, 
however she did not know the name of that doctor.  The Board 
under appropriate circumstances might be obligated to obtain 
evidence from that doctor.  However, as the appellant did not 
know the doctor's name there is no duty to obtain evidence 
from that doctor.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Likewise, any statement of the appellant as to what a doctor 
told her is insufficient to establish a medical diagnosis.  
While such a statement may trigger the Department of 
Veteran's Affairs duty to assist to contact a physician in an 
appropriate case, certainly here, where the doctor's 
statement in terms such as could have been, no duty existed.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

She maintained that he was also told that the cancer was 
common to Asian countries.  The appellant testified that the 
cancer on the MRI was in the stomach and not the esophagus.  
She stated that the veteran had constant treatment.  The 
appellant reported that although there was a family history 
of cancer, it was lung cancer due to smoking.  

The Secretary has determined that there is no positive 
association between herbicide exposure and metabolic and 
digestive disorders and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  64 Fed. Reg. 59232, 59233 
Nov. 2, 1999.  

The National Academy of Sciences (NAS), in Update 1998, 
assigns metabolic and digestive disorders to a category 
labeled inadequate/insufficient evidence to determine whether 
an association exists.  This is defined as meaning that the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association with herbicide 
exposure.  64 Fed. Reg. 59232, 59233 Nov. 2, 1999.  

After considering all evidence available, the Secretary has 
found that the credible evidence against an association 
between metabolic and digestive disorders and herbicide 
exposure outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  64 Fed. Reg. 59232, 59240 Nov. 
2, 1999.  

To file a well-grounded claim, the appellant must submit 
supporting evidence that would justify the belief that the 
veteran's death from esophageal cancer was etiologically 
related to or caused by his military service.  During the 
veteran's lifetime, service connection was not established 
for any disorder due to exposure to herbicides.  The service 
medical records do not show a diagnosis of or treatment for 
esophageal cancer.  Moreover, the medical treatment records 
do not show an association between esophageal cancer and 
service, including any possible Agent Orange exposure.  While 
the appellant maintains that the submitted medical records 
prove that her husband had an Agent Orange related esophageal 
carcinoma, the records do not.  They do not state that the 
veteran had an Agent Orange related condition; they do not 
link his esophageal cancer with Agent Orange; and they do not 
show that the veteran's death was due to a condition 
secondary to exposure to Agent Orange.  

Hence, the appellant has only offered her lay opinion 
concerning her husband's condition and his subsequent death.  
Undoubtedly, the appellant is sincere in her belief that the 
veteran's esophageal condition was related to his service and 
exposure to Agent Orange; yet, she is not qualified as a 
layperson to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Mere contentions of the 
appellant, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate the 
veteran's death or any conditions he suffered from while he 
was alive with a condition possibly suffered from while in 
service, or the veteran's service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  In other words, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is not well grounded.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that she was claiming that the veteran's 
death was due to service there is no competent evidence that 
a disease or injury incurred or aggravated in service caused 
the veteran's death.  NAS research results provide that there 
is inadequate/ insufficient evidence to determine whether an 
association exists between metabolic and digestive disorders 
and exposure to herbicides.  In view of the plain language of 
38 C.F.R. § 3.307(a)(6)(iii) (1999), the Court holds that 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  McCartt v. 
West, 12 Vet. App. 164 (1999).  Under 38 C.F.R. § 3.309 
esophageal cancer is not a presumptive Agent Orange 
disability.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied, as 
she has not submitted a well-grounded claim.  

The Court has clearly established that the appellant must 
submit evidence of a nexus between an inservice event and the 
disability.  At this time, there is no competent evidence 
that the veteran's esophageal cancer is related to Agent 
Orange.  In addition, there is no competent evidence that the 
causes of death, including the esophageal cancer is 
attributable to service.  Furthermore, there is no competent 
evidence that esophageal cancer was manifest during service 
or within 1 year of separation from service.  Lastly, there 
is no competent evidence that the veteran was exposed to 
Agent Orange during service.  Based on the evidence of record 
the claim for service connection for the cause of death is 
not well grounded.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
October 1997.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  

The Board is aware that the 1999 Federal Register is cited 
and that the appellant has not had an opportunity to comment.  
The Federal Register information is included for the purpose 
of showing that the Board completely searched all evidence.  
Citing the Federal Register because the case is not well 
grounded does not prejudice the appellant.  In addition the 
Board does not rely on the Federal Register Notice in making 
its decision.  Stated differently, ultimately the decision is 
that the claim is not well grounded.  Competent evidence 
attributing the cause of death to service or any possible 
Agent Orange exposure has not been presented.  

II.  Education Assistance

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's child, spouse or 
surviving spouse if the veteran was discharged under other 
than dishonorable conditions and has a permanent total 
service-connected disability; or a permanent total service- 
connected disability was in existence at the time of the 
veteran's death; or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3500 (West 
1991).  

The appellant contends that the veteran's exposure to Agent 
Orange while in Vietnam caused the fatal disease process.  

At the time of the veteran's death he was not service-
connected for any disability.

Eligibility to Dependent's Education Assistance is denied as 
the evidence does not show that the veteran died as a result 
of a service-connected disability, nor was there a service-
connected permanent and total disability at the time of 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to Dependents' Educational Assistance 
under 38 USC Chapter 35 is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

